Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim , the recitation “each of the at 5least two metal layers at least comprises a first plane inductor” is unclear and confusing, as such indefinite.  It is not understood how the plane inductor can be in the metal layers since the inductor is also a metal5.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-9   are rejected under 35 USC 102 (a((2) as being anticipated by Swanson et al (WO9712440).
Regarding to claim 1, as the best construed, Swanson et al  discloses the circuit as shown on Figures 1-3 comprising:
- a substrate (11); 
-at least two metal layers (copper plating 16) sequentially stacked on one side of the substrate, each of the at 5least two metal layers at least comprises a first plane inductor (15), see the paragraph 46-48; 
-a through hole (13), which is located between any two neighboring ones of the at least two metal layers, first plane inductors in different ones of the at least two metal layers are electrically connected through the through hole; wherein a thickness of the through hole (13) is greater than a thickness of each of the at least 10two metal layers (16), see Figure 1.  
Regarding o claim 2, wherein the first plane inductors (15) in the different ones of the at least two metal layers are connected in series.  
Regarding o claim 153, wherein vertical projections of the first plane inductors (15) in the any two neighboring ones of the at least two metal layers on the substrate are overlapped.  
Regarding o claim 4, wherein corresponding overlapped portions of the 20first plane inductors in the any two neighboring ones of the at least two metal layers have a same current direction.  
Regarding o claim 5, wherein at least one of the at least two metal layers further comprises a second plane inductor, the second plane inductor is insulated from the first 25plane inductor, and vertical projection of the second plane inductor and vertical projection of any one of first plane inductors on the substrate are not overlapped.  
Regarding o claim 6, wherein the first plane inductor (15) is a plane spiral structure.  
Regarding o claim 7, wherein the through hole (13) comprises a metal column.  
Regarding o claim 8, further comprising a functional element, the functional element is located between the substrate and a metal layer closest to the substrate: the functional element comprises at least one of a transistor, a diode, a resistor, an inductor, a 5capacitor, or an acoustic wave device, see the paragraph 5.  
Regarding o claim 9, wherein the metal layer is manufactured by an electroplating process.
Regarding to claim 10, 10wherein a material of the substrate is the silicon, see the paragraph 75.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842